Citation Nr: 0703675	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  99-18 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a rating in excess of 10 percent for 
psychophysiological musculoskeletal disorder with tension 
headaches from May 9, 1995, to June 12, 1997.

3.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) (former rated as 
psychophysiological musculoskeletal disorder with tension 
headaches) since June 13, 1997.

4.  Entitlement to an increased (compensable) rating for 
tension headaches since June 13, 1997.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal, in part,   from a January 1997 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York, which denied the 
veteran's application to reopen a claim for service 
connection for a low back disability and denied a rating in 
excess of 10 percent for his service-connected 
psychophysiological musculoskeletal disorder with tension 
headaches.

In an August 1999 rating action, the RO recharacterized the 
veteran's psychophysiological musculoskeletal disorder with 
tension headaches as PTSD and assigned a 30 percent 
evaluation for the latter psychiatric disorder effective June 
13, 1997.  As there was no separate rating for headaches, the 
RO, in effect, severed service connection and a separate 10 
percent rating for the veteran's headaches.  In a June 2005 
rating decision, the RO assigned a separate evaluation for 
headaches but the disability was rated zero percent from June 
13, 1997.    

A September 2005 Board decision reopened the veteran's claim 
for service connection for a low back disability and remanded 
the claim for further development, to include obtaining an 
examination and nexus opinion, and ordering the RO to 
adjudicate the claim on a de novo basis.  The Board also 
denied claims for increased evaluations for bilateral flat 
feet and allergic rhinitis, and remanded the increased rating 
issues that remain on appeal, entitlement to higher 
evaluations for a psychiatric disorder and headaches, for 
further evidentiary development.

In view of the foregoing, the issues on appeal and styled on 
the title page of this decision as follows: entitlement to a 
rating in excess of 10 percent for psychophysiological 
musculoskeletal disorder with tension headaches for the 
period from May 9, 1995, to June 12, 1997; entitlement to a 
rating in excess of 30 percent for PTSD since June 13, 1997, 
and entitlement to a compensable rating for headaches since 
June 13, 1997.  

A review of record shows that the veteran's representative, 
in a May 2005 statement and in written argument submitted in 
October 2006 (VA Form 646), raised a claim of clear and 
unmistakable error (CUE) in the August 1999 rating decision 
that severed service connection and a separate 10 percent 
rating for headaches.  (As noted above, service connection 
was subsequently reinstated for headaches but not the 10 
percent rating and the effective date for the zero percent 
rating was June 13, 1997 rather than  May 9, 1995 or the date 
of receipt of the original claim.)  The raised CUE claim has 
not been adjudicated by the RO.  

The Board finds that the CUE claim is intertwined with the 
claims for a rating in excess of 10 percent for 
psychophysiological musculoskeletal disorder with tension 
headaches from May 9, 1995, to June 12, 1997, and entitlement 
to an increased (compensable) rating for tension headaches 
from June 13, 1997.  This matter is further addressed in the 
remand appended to this decision.  Specifically, in addition 
to the claim of CUE in the August 1999 rating decision s, the 
claims for a rating in excess of 10 percent for 
psychophysiological musculoskeletal disorder with tension 
headaches for the period from May 9, 1995, to June 12, 1997, 
and a compensable evaluation for headaches since that latter 
date, are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  The medical evidence, to include a competent opinion, 
shows that the veteran's low back disability, to include 
degenerative disc disease of the lumbosacral spine is due to 
an in-service injury.

2.  Since June 13, 1997, the evidence shows that the 
veteran's service-connected PTSD has been productive of 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks; the 
preponderance of the evidence is against a finding of 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSIONS OF LAW

1.  Service connection for a lumbosacral spine disability, to 
include degenerative disc disease is warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2006).

2.  Since June 13, 1997, the veteran has not met the criteria 
for a rating in excess of 30 percent for PTSD.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2006).










REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Service Connection Claim

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5) (2006).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for a low back disability.  Therefore, no further development 
is needed with respect to this claim.  
.
The veteran contends, in essence, that she has a low back 
disorder that began during or as the result of service.  It 
is also requested that the veteran be afforded the benefit of 
the doubt. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

In deciding whether the appellant has a disability due to 
service, it is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Service medical records document that the veteran was treated 
for low back pain in November and November 1975.  In 
addition, she reported a history of recurrent back pain on 
her Report of Medical History at examinations in August 1976 
and June 1977.  Postservice, VA treatment records dating back 
to the time of her April 1978 VA examination show only 
subjective findings of a low back disorder and the first 
diagnosis of a chronic low back disability is not apparent in 
the record until March 1999.  At that time, a March 1999 VA 
bone scan showed osteopenia in L1, L3, L4.  Subsequent VA 
treatment records show her continued complaints and/or 
treatment for low back problems.  A March 2006 VA orthopedic 
examiner diagnosed degenerative disc disease at L5-S1.

As to the origins of the veteran's low back disability, the 
March 2006 VA orthopedic examiner, after a review of the 
record on appeal and an examination of the veteran resulting 
in a diagnosis of degenerative disc disease at L5-S1, opined 
as follows:

We reviewed the C-file which was 
available.  Combined with that review we 
came to the conclusion that it is our 
opinion that it is at least as likely as 
not that the veteran's (low back) 
condition is related, casually linked, to 
veteran's career in the service.  

The Board recognizes that the record does not include a 
confirmed diagnosis of a low back disorder for over twenty 
years after her separation from military service.  
Nonetheless, the veteran is competent under the law to 
describe what she experienced and felt while in military 
service, service medical records document complaints and 
treatment for low back symptoms, and the March 2006 VA 
examiner's opinion stands uncontradicted by any competent 
evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Evans, supra.

Under such circumstances, the Board finds that the medical 
evidence of record shows that the veteran's low back 
disability, to include degenerative disc disease at L5-S1 was 
incurred during her military service.  38 U.S.C.A. §§ 1110, 
1131 38 C.F.R. § 3.303.   


The Increased Rating Claim

VCAA

As noted above, under the statutes and a regulation 
implementing the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The rating decision from which this appeal arose initially 
was issued in January 1997, prior to the November 2000 
effective date of the VCAA.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  During the pendency of the appeal, written 
notice provided in May 2001, October 2003, and December 2005 
informed the appellant as to what evidence she was to provide 
and to what evidence VA would attempt to obtain on her behalf 
in order to establish a higher evaluation for her PTSD.  The 
RO explained that on her behalf VA would make reasonable 
efforts to get other relevant records she identified and for 
which she supplied appropriate release authorizations.  The 
RO stated specifically that it was still the veteran's 
responsibility to support her claim with appropriate 
evidence.  The RO also requested that the veteran send VA any 
evidence in his possession that pertained to his claim.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
her possession and that she received notice of the evidence 
needed to substantiate her claim for an increased rating, the 
avenues by which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  38 U.S.C.A. § 5103(a);
see also Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005); 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

With respect to the Dingess requirements, while the veteran 
was not provided notice of the type of evidence necessary to 
establish an effective date for the disability on appeal, the 
Board finds this failure harmless because the preponderance 
of the evidence is against the appellant's claim, and any 
questions as to the appropriate effective date to be assigned 
is moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where Board addresses question not addressed by agency of 
original jurisdiction, Board must consider whether veteran 
has been prejudiced thereby).  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  

In this case, as noted above, the January 1997 RO decision 
that is the subject of this appeal was prior to the enactment 
of the VCAA.  The appellant has been afforded a meaningful 
opportunity to participate in the adjudication of her claim, 
to include the opportunity to present pertinent evidence.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence of any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Moreover, as to timing of notice, the United States Court of 
Appeals for the Federal Circuit has held that timing-of-
notice errors can be "cured" by notification followed by 
readjudication.  Mayfield v. Nicholson, 444 F.3d 1328, 133-34 
(Fed. Cir. 2006) (Mayfield II); see Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) ("The Federal Circuit specifically 
mentioned two remedial measures:  (1) The issuance of a fully 
compliant [section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

The most recent notice that was given to the veteran in was 
prior to the RO's readjudication of the increased rating 
claim in its June 2006 Supplemental Statement of the Case 
(SSOC).  The United States Court of Appeals for Veterans 
Claims (Court) has held recently that a SSOC that complies 
with applicable due process and notification requirements 
constitutes a readjudication decision.  Mayfield v. 
Nicholson, No. 02-1077 slip op. at 5-6 (U.S. Vet. App. Dec. 
21, 2006) (Mayfield III); see also Prickett v. Nicholson, 20 
Vet. App. 370 (2006) (holding a Statement of the Case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).  Here, 
the June 2006 SSOC notified the veteran of the decision that 
a rating in excess of 30 percent for PTSD was not warranted 
and was followed by an explanation of the basis for the 
decision, and in the forwarding letter, the veteran was 
notified of his opportunity to respond.  As the June 2006 
SSOC complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  The provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Mayfield III, slip op. at 7, 
citing Mayfield II, 444 F.3d at 1333-34.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the RO 
obtained and associated with the claims files all identified 
and relevant post-service treatment records, including her 
records from the Northport VA Medical Center and the Babylon 
Vet Center.  The record also shows the appellant was afforded 
VA psychiatric examinations in July 1997 and October 2003.  
There evaluations, along with out-patient clinic records, 
provide adequate findings for rating the veteran's PTSD 
during the period of time at issue.

In view of the foregoing, the Board finds that VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
claimant, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  ATD Corp.; supra.

Law and Regulations

The veteran contends that her service-connected PTSD is 
manifested by increased adverse symptomatology that entitles 
her to a higher rating.  It is also requested that the 
veteran be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of 
VA's Rating Schedule which is based, as far as can 
practicably be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2006).  Additionally, although regulations require 
that a disability be viewed in relation to its recorded 
history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability 
rating, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The January 1997 rating decision confirmed and continued a 10 
percent disability rating for the veteran's service connected 
psychophysiological musculoskeletal disorder with tension 
headaches under 38 C.F.R. § 4.132, Diagnostic Code 9505 
(psychological factors affecting musculoskeletal condition) 
(1996).  Thereafter, an August 1999 rating decision 
recharacterized the veteran's service connected psychiatric 
disorder as PTSD and assigned a 30 percent evaluation under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (PTSD) (1998), 
effective from June 13, 1997.

A notation associated with old Diagnostic Code 9505 states 
that when two diagnoses, one organic and the other 
psychological or psychoneurotic, are presented covering the 
organic and psychiatric aspects of a single disability 
entity, only one percentage evaluation will be assigned under 
the appropriate Diagnostic Code determined by the rating 
board to represent the major degree of disability.  38 C.F.R. 
§ 4.132, Diagnostic Code 9505 (1996).  

Therefore, while adjudication of the veteran's claim for an 
increased rating for service connected psychophysiological 
musculoskeletal disorder with tension headaches for the 
period from May 9, 1995, to June 12, 1997, is inextricably 
intertwined with the CUE claim (see introduction above and 
remand below), adjudication of the claim for an evaluation in 
excess of 30 percent for PTSD for the period beginning on 
June 13, 1997, may go forward because it is not intertwined.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a 
claim is inextricably intertwined with another claim, the 
claims must be adjudicated together in order to enter a final 
decision on the matter). 

The General Rating Formula for Mental Disorders provides 
criteria for evaluating PTSD, and other mental disorders, as 
follows:

100 percent: total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own name;

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships;

50 percent: occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships;

30 percent: occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events)

38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2006).

It is also pertinent to point out that the symptoms recited 
in the criteria in the rating schedule for evaluating mental 
disorders are "not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  In adjudicating a claim for an increased 
rating, the adjudicator must consider all symptoms of a 
claimant's service-connected mental condition that affect the 
level of occupational or social impairment.  Id. at 443.  

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness.  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
(DSM-IV).  See Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995).  A GAF from 61 to 70 indicates some mild symptoms, 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF from 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g. few 
friends, conflicts with co-workers).  A GAF of 41 to 50 is 
defined as "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  DSM-IV, at 32; 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).   

                                                         
Analysis

With the above criteria in mind, the Board notes that 
treatment records show the veteran's complaints of 
nightmares, insomnia, anxiety, crying spells, flashbacks, 
and/or panic attacks.  See VA treatment records dated from 
October 1999 to June 2005.  Her diagnoses included PTSD, 
depression, and a generalized anxiety disorder.  Id.  The 
record also shows that, while the veteran takes psychiatric 
medication, she works full-time.  Id. 

A May 2000 treatment record recorded the veteran's visit to 
the hospital because of an anxiety attack.  In October 1999 
and February 2002, her Global Assessment of Functioning (GAF) 
score was 50 and in August 2003, March 2005, and June 2005 
her GAF score was 65.  

The veteran underwent a VA psychiatric examination in July 
1996.  At that time, she complained of guilt, shame, 
depression, anxiety, nightmares, intrusive thoughts, 
flashbacks, difficulty concentrating, and avoidance.  As to 
her social history, she reported that she has been twice 
married and divorced with no children.  As to her industrial 
history, the veteran reported that she works full-time.  She 
also reported that she did not have any problems with her co-
workers or superiors.  On examination, adverse symptomatology 
was limited to being very anxious and worried as well as 
being tearful.  The diagnoses included PTSD characterized as 
moderate.  Her GAF score was 58. 

When examined by VA in October 2003, the veteran complained 
of problems with social isolation, depression, lack of 
motivation, insomnia, anxiety, nightmares, panic attacks, and 
hypervigilance.  She reported that she has medication for 
when she is anxious and cannot sleep.  Socially, the veteran 
reported that she attends meetings at church three to four 
times a week and has a number of close acquaintances, 
including a male friend she sees three to four times a week.  
The examiner thereafter opined that, while her PTSD has a 
significant adverse impact on her relationship with men, she 
has maintained diverse social ties through her church and 
work.  As to her industrial history, the veteran reported 
that she continues to work full-time as a veterans counselor.  
As to her work environment, she reported that "they love" 
her.  The examiner thereafter opined that the veteran did not 
indicate any occupational impairment due to her PTSD.   On 
examination, adverse symptomatology was limited to a mildly 
dysphoric mood and a somewhat labile affect.  The diagnoses 
included PTSD.  Her GAF score was 60 due to insomnia, lack of 
intermittent relationships, episodes of depression, and 
occasional panic attacks.

After carefully reviewing the veteran's claim's file, the 
Board finds that the preponderance of the evidence is against 
her claim for a rating in excess of 30 percent for PTSD for 
the period since June 13, 1997.  

In this regard, VA examiners and VA treatment records show 
the veteran having a problem with an anxious and/or mildly 
dysphoric and a labile affect, insomnia, lack of close 
relationships, episodes of depression, and occasional panic 
attacks.  There is also some indication of disturbance of 
motivation and mood.  However, there is no evidence that the 
appellant's PTSD causes flattened affect; circumstantial, 
circumlocutory, stereotyped speech; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; or difficulty in establishing and maintaining 
effective work relationships.  While the veteran complained 
of having problems with concentration, the clinical evidence 
of record is negative for objective evidence of a lack of 
concentration.  

The Board further notes that the record shows that the 
veteran is employed full-time without any apparent problems 
with co-workers or supervisors.  The veteran's VA treatment 
records as well as the July 1996 VA examination report show 
her PTSD characterized as moderate.  While VA treatment 
records dated in 1999 and 2002 reported that her GAF score 
was 50, subsequent VA treatment records placed her GAF score 
at 65 and VA examiners later opined that her GAF score was 58 
or 60.  The average of the GAF scores reported since 1997 is 
entirely consistent with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  See DSM-IV; Carpenter, supra.  Id.  The 
preponderance of the evidence as a whole, to include the 
findings reported upon psychiatric examinations and the GAF 
scores show that, since June 13, 1997, the veteran's service-
connected PTSD has not been productive of occupational and 
social impairment with reduced reliability and productivity, 
within the meaning of the applicable rating criteria.

Under these circumstances, the Board finds that the 
preponderance of the competent evidence of record is against 
a rating in excess of 30 percent for PTSD since June 13, 
1997.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

In reaching the above conclusion, the Board has not 
overlooked the veteran's and her representative's written 
statements to the RO, as well as the claimant's statements to 
her VA physicians.  While lay witnesses are competent to 
describe experiences and symptoms that result therefrom, they 
are not trained in the field of medicine or psychiatry.  
Thus, they are not competent to provide an opinion as to the 
current severity of a psychiatric disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, these 
statements addressing the severity of the claimant's PTSD are 
not probative evidence as to the issue on appeal.

The Board also considered the doctrine of reasonable doubt.  
However, because the preponderance of the evidence is against 
the veteran's claim for an increased rating for PTSD, the 
doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Accordingly, the claim for an 
increased rating for PTSD since June 13, 1996, must be 
denied.


ORDER

Service connection for a lumbosacral spine disability, to 
include degenerative disc disease is granted.

A rating in excess of 30 percent for PTSD since June 13, 1997 
is not warranted.


REMAND

As noted in the introduction above, the veteran's 
representative's May 2005 statement and written argument 
submitted in October 2006 (VA Form 646) raised a claim of 
clear and unmistakable error (CUE) in the August 1999 RO 
decision that, after recharacterizing her 
"psychophysiological musculoskeletal disorder with tension 
headaches" as PTSD and assigning that disability a 30 
percent rating, in effect severed service connection for her 
headaches along with the 10 percent rating she had previously 
been entitled.  While a June 2005 rating decision reinstated 
service connection for headaches, it rated the disability as 
zero percent from June 13, 1997.  

As to the current claim for a compensable rating for 
headaches, the Board finds it inextricably intertwined with 
the CUE claim because, if the RO finds CUE in the August 1999 
decision, a compensable rating may be assigned retroactively 
for the veteran's headaches, whereas the rating since June 
13, 1997, has been zero percent.  Therefore, adjudication of 
the claim for an increased (compensable) rating for headaches 
that is currently in appellate status must be deferred 
pending the adjudication of her CUE claim.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991). 

As explained above, the veteran's psychophysiological 
musculoskeletal disorder with tension headaches was rated as 
10 percent disabling under 38 C.F.R. § 4.132, Diagnostic 
Code 9505 (psychological factors affecting musculoskeletal 
condition) (1996) for the period from May 9, 1995, to June 
12, 1997.  A notation associated with old Diagnostic Code 
9505 states that when two diagnoses, one organic and the 
other psychological or psychoneurotic, are presented covering 
the organic and psychiatric aspects of a single disability 
entity, only one percentage evaluation will be assigned under 
the appropriate Diagnostic Code determined by the rating 
board to represent the major degree of disability.  

Therefore, because the veteran's service connected 
psychophysiological musculoskeletal disorder with tension 
headaches may be rated as headaches or a psychiatric 
disorder, whichever disability is greater, if the RO finds 
CUE in either of the August 1999 or June 2005 rating decision 
it may affect the disability rating assigned to this 
disability.  Therefore, adjudication of this claim must also 
be deferred pending the adjudication of her CUE claim.  See 
Harris, supra.   

Therefore, these issues are REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should adjudicate the 
veteran's claims for CUE in the August 
1999 rating decision that severed a 
separate 10 percent rating for headaches.

2.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA, as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA in accordance with the Court's 
holding in Dingess, supra.  38 U.S.C.A. 
§§ 5100, 5103, 5103A; 38 C.F.R. § 3.159.  

3.  After completion of the required 
notice, with consideration of all 
evidence added to the record subsequent 
to the last supplemental statement of the 
case (SSOC), the AMC/RO must readjudicate 
the veteran's remaining claims.  If any 
claim remains denied, the AMC/RO should 
issue an appropriate SSOC and provide the 
veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


